Pee Curiam.
The action was to recover damages for injuries received by the woman plaintiff in a fall on the floor of the hallway of an apartment of which she and her husband were tenants. The case resulted in a judgment for the plaintiff, and the defendant appeals, contending that there was error in the refusal of the learned trial judge to grant defendant’s motion for nonsuit or a like motion for a direction of a verdict in its favor.
The question in the case is whether there was sufficient evidence to show that the negligence, claimed to have caused the fall of Mrs. Posen, was by one who, at the time, was in the employ of the defendant, the owner of the building. The learned trial judge submitted the question to the jury and we' think rightly. It was open to that body to determine whether Clark, whose negligence was alleged to have caused the injuries, was an employe of the defendant or an independent contractor, and the determination of the question could not have been made by the court.
The judgment is affirmed, with costs.